Dear Ms. LeBas:
Your office has requested the Attorney General to render an opinion concerning the utilization of "quick take" procedures under an existing cooperative endeavor agreement between the Division of Administration and the City of Denham Springs relative to the Range Avenue Corridor Project.
The specific question to be addressed in this opinion request is whether the same statutes that were held to authorize the use of "quick take" procedures in the recent decision of the Louisiana Supreme Court inCity of Baton Rouge and Parish of East Baton Rouge vs. JohncaProperties, L.L.C., 2001 WL 586813 (La.) would likewise authorize the use of  "quick take" procedures under the cooperative endeavor agreement described above.    In that case, the Louisiana Supreme Court held that the City of Baton Rouge and the Parish of East Baton Rouge, having entered into an agreement for a joint project under the Local Services Law, La.R.S. 33:1321-1337, were authorized to use the quick taking statutes, La.R.S.  48:441-460, in acquiring Johnca's property.
The cooperative endeavor agreement between the State of Louisiana and the City of Denham Springs, while authorized by Louisiana Constitution Article VII, § 14 (C) can not be classified as a local services agreement authorized by the Local Services Law. Accordingly, we are of the opinion that the holding in the cited case does not authorize the use of the quick taking statutes in furtherance of the cooperative endeavor agreement between the State of Louisiana and the City of Denham Springs for the Range Avenue Corridor Project.
If we can be of any further assistance to you in this matter, please do not hesitate to contact our office.
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY:   ________________________________ ROBERT H. CARPENTER, JR. ASSISTANT ATTORNEY GENERAL
RPI/RHC/tp
DATE RELEASED:  July 16, 2001
REQUESTED BY:   Ms. Sherri H. LeBas, P.E. State of Louisiana, Division of Administration Facility Planning  Control P.O. Box 94095 Baton Rouge, LA   70804-9095
AUTHOR:         Robert H. Carpenter, Jr. Assistant Attorney General Civil Division/Lands  Natural Resources Section